Davis, P. J.:
The receiver in this case was appointed on an ex parte application, but his appointment was continued by a further order of the Special Term after hearing - the parties to the action. There can be little doubt that the appointment -vas mprovidently made, and *588■none, that the action of the Attorney-General, when the case was brought to his personal notice, in stipulating that the order making such appointment be vacated, was eminently proper and just.
It is insisted, however, on the part of the appellant, that the orders appointing the receiver were absolutely void for want of jurisdiction in the court.
We think this proposition cannot be maintained. The court had jurisdiction of the suit and its subject-matter, and of the parties, and even if the court was altogether mistaken in supposing that it had power, in such an action as this, to appoint a receiver before judgment, its order would not be absolutely void so that it could be wholly disregarded by the parties, but the remedy of the injured party must be sought by appeal. The order of reference appealed from cannot, therefore, be regarded as an excess of power and set aside on that ground. It ought not, however, upon the facts presented to the court, to have been made. The petition of the receiver fails to show that he had filed or presented any account, as the established practice of the court requires. It states his claim in the most general and indefinite manner. The parties had no information of what he claimed to be entitled to, either for his compensation or his disbursements and expenses. It was his duty to have first filed his account or presented it with his petition, so that the parties against whom it is claimed might have an opportunity to determine whether they were willing to consent to the same without the expense of a reference, and the court also might have had an opportunity, to pass upon the petition of the receiver with a better understanding of the nature and extent of his claim. (Edwards on Receivers, 215; Kerr on Receivers, 247, 248; 2 Wait’s Pr., 262.) To sustain the order as made would introduce a looseness of practice in such cases which might lead to great abuses. The receiver would be at liberty to present before the referee, without any restraint, whatever claims he might choose to set up, and thus open a field of controversy far broader than any intended to be permitted by the established practice. There should, before the order of reference is made in such cases, be presented a full and definite account, itemizing, with particularity, the various claims made by the receiver, verified also by his oath; and the reference should relate specifically to the claims presented in that form. It *589appears, by the affidavit of the appellant’s counsel, that this point was specifically raised in the court below, and we find nothing in the papers in conflict with that statement.
Under such circumstances the order should be reversed, but without prejudice to a renewal of the motion by the receiver after or ujion filing his account, as required by the practice.
Beady, J., concurred.
Present — Davis, P. J., Brady and Daniels, JJ.
Order reversed without prejudice to a renewal of the motion by the receiver after or upon filing his account.